Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8,10-11,17-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehringer Ingelheim  DE 1510996 in view of Kortum ( EP 1256280).
For claim 7, Boehringer Ingelheim (BI)  discloses an encased snack which comprises crumb material from breadstuff.  The encased snack has crumb material made into a shell with a wall thickness, a filling inside the shell and a cover of the crumb material  on the filling in the shell. Bl teaches that the crumbs may be remoistened and formed into hollow body thus encompassing or at least suggested adding water to the crumb materials. The crumb material also comprises a binder; thus, it is obvious the binder reacts with the water to firm up an the outer surface of the encased baked snack.  For claims 10-11, BI  discloses a food grade binder, including cold swelling starch which is pre-gelatinized starch.  For claim 17, BI teaches that the crumb material comprises breadstuff and shredded baked dough material, preferably rye.  For claim 18, BI discloses filling including chocolate, yoghurt, sausage, cheese etc..  For claim 19, BI discloses the product is baked.  For claim 24, BI discloses the snack product can be closed by bread or closed by other food substances as desired.  For claim 24, BI discloses binding agent including pre-gelatinized starch; thus, it is obvious the binder improves the flowability because the same agent is used.  For claim 25, BI does not disclose adding preservatives to the filling; thus, it is free of preservatives. ( see pages 2-3 and the examples)
BI does not disclose the water activity and the processing steps and die features as in claim 7, the amount of filling as in claim 8, bake using infrared radiation as in claim 19, the features as in claims 20-21,26-27 and the water activity as in claim 22.
Kortum discloses long shelf life, filled bread snacks.  The bread dough casing and filling have the same water activity and is in the range of about .95-.98.  The bread casing is ground material.  ( see paragraphs 0018-0021)
Both BI and Kortum are directed to filled snack product made of crumb material.  It would have been obvious to one skilled in the art to follow the guideline of Kortum for the water activity to give shelf stability to the BI product.  It would have been obvious to vary the amount of filling depending on the flavor and taste desired.  As to the baking by infrared radiation, the processing parameters and the die parameters, the limitations are directed to processing steps of the product and how the product is made does not determine the patentability of the product. “[E]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798,802,218 USPQ 289,292 (Fed. Cir. 1983), MPEP 2113).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belknap discloses molded bread product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 6, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793